Citation Nr: 1726684	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-05 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the disability rating for lumbar spine minimal disc degeneration and bulge at L3-L4 ("low back disability") was properly reduced, effective June 9, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to December 2006, and from June 2007 to October 2007.

This appeal is before the Board of Veterans' Appeals (Board) from October 2012 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The October 2012 rating decision reduced the 40 percent disability rating for a low back disability to 20 percent, effective June 9, 2012.  The March 2013 rating decision, in pertinent part, denied a TDIU.

On his February 2013 substantive appeal, the Veteran indicated that he wanted a Travel Board hearing for his low back disability claim.  However, on his July 2013 substantive appeal, he indicated that he wanted a videoconference hearing for his TDIU claim.  In February 2016, the RO contacted the Veteran to see if he wanted Travel Board hearings for both claims.  However, the Veteran stated that he no longer wanted hearings.  Therefore, the request for hearings has been withdrawn.

FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received a written statement from the Veteran's representative indicating that the Veteran wished to withdraw the issues concerning the rating reduction for his low back disability and entitlement to a TDIU.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the rating reduction for the service-connected low back disability have been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of appeal concerning the issue of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Upon being contacted via telephone by the RO in February 2016, the Veteran stated that he desired to withdraw his request for hearings, as well as his appeals.  His representative then subsequently submitted a written statement that the Veteran wished to withdraw his appeal for the rating reduction for his low back disability and entitlement to a TDIU.  When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeals is the appropriate disposition.  38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning these claims is not warranted, and the appeal of the claims is dismissed.  Id.
ORDER

The appeal regarding the rating reduction from 40 to 20 percent for a low back disability is dismissed.

The appeal seeking entitlement to a TDIU due to service-connected disabilities is dismissed.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


